Filed 11/4/22 P. v. Maraglino CA4/1
Opinion following transfer from Supreme Court


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077746

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN304686)

 DOROTHY GRACEMARIE
 MARAGLINO,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
K. Michael Kirkman, Judge. Reversed and remanded with directions.
         Robert L.S. Angres, under appointment by the Court of Appeal, for
Defendant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters,
Chief Assistant Attorney General, Julie L. Garland and Charles C. Ragland,
Assistant Attorneys General, Eric A. Swenson, Allison V. Acosta, and
Junichi P. Semitsu, Deputy Attorneys General, for Plaintiff and Respondent.
      Dorothy Gracemarie Maraglino asked us to reverse the superior court’s

denial of her request for resentencing under Penal Code 1 section 1172.6.2 In
an unpublished opinion filed June 24, 2021, we affirmed the superior court’s
order. The Supreme Court granted review and deferred action pending its
decision in People v. Strong (2022) 13 Cal.5th 698 (Strong). After the court
issued its opinion in Strong, it transferred this matter to us on October 19,
2022, with directions to vacate our previous opinion and reconsider the cause
in light of Strong. (Cal. Rules of Court, rule 8.528(d).) We have followed the
court’s directions and now issue a new opinion reversing the order and
remanding the matter with directions.
      On October 24, 2022, Maraglino submitted a supplemental brief (Cal.
Rules of Court, rule 8.200(b)(1)), requesting we remand the matter and direct
the superior court to issue an order to show cause within the meaning of
section 1172.6, subdivision (c).
      On October 26, 2022, the Attorney General submitted a supplemental
brief (Cal. Rules of Court, rule 8.200(b)(1)) agreeing that the matter should be
remanded to the superior court for further proceedings.
      We agree with the parties, and we vacate our previous decision and
remand the matter for further proceedings.
                                   DISCUSSION
      In October 2015, a jury convicted Maraglino of first degree murder
(§ 187, subd. (a)), kidnapping (§ 207, subd. (a)), torture (§ 206), and attempted
sexual battery by restraint (§§ 243.4, subd. (a) & 664) following the death of


1     Statutory references are to the Penal Code.

2     When Maraglino filed her petition, she sought relief under
section 1170.95. Assembly Bill No. 200 (Stats. 2022, ch. 58, § 10) renumbered
section 1170.95 to 1172.6, effective June 30, 2022.
                                        2
Brittany K. in April 2012. It also convicted Maraglino of a conspiracy to
kidnap. (§ 182, subd. (a)(1).) The facts underlying the conviction can be
found in our unpublished opinion People v. Maraglino (Dec. 29, 2017,
D069297, D069609) (Maraglino).
      Maraglino appealed the conviction, challenging the sufficiency of the
evidence and the true findings on the kidnapping special circumstance,
among other things. In December 2017, we issued our opinion and found
insufficient evidence to support the convictions for torture and attempted
sexual battery by restraint. However, we concluded substantial evidence
supported the other convictions and special circumstance findings, and we
affirmed those convictions. We discussed People v. Banks (2015) 61 Cal.4th
788, 798 and People v. Clark (2016) 63 Cal.4th 522, 617 in our analysis of
whether the jury could properly have found that Maraglino was a “major
participant” who acted with “reckless indifference to human life.” (See
Maraglino, supra, D069297, D069609.)
      In 2019, Maraglino filed a petition for resentencing under
section 1172.6, which permits a defendant convicted of murder under a
felony-murder theory to petition for the conviction to be vacated and
resentenced. (§ 1172.6, subd. (a).) Maraglino contended that she was not the
actual killer, and she did not physically participate in the kidnapping. She
also argued there was not sufficient evidence that she was a major
participant who acted with reckless indifference to human life. The trial
court denied her request, reading extensively from our opinion before
concluding that Maraglino failed to make a prima facie case that she was
entitled to relief under section 1172.6. We affirmed that order.
      However, in August 2022, our Supreme Court issued its opinion in
Strong. Strong holds that an after-the-fact court review of a pre-Banks and


                                       3
Clark record does not account for all the differences in the law. The court
explained that prior findings “made to a beyond-a-reasonable-doubt degree of
certainty,” were made “under outdated legal standards.” (Strong, supra, 13
Cal.5th at p. 720.) “Section 1172.6 offers resentencing for petitions who have
not been determined beyond a reasonable doubt to have the degree of
culpability now required for a murder, attempted murder, or manslaughter
conviction. Neither a jury’s pre-Banks and Clark findings nor a court’s later
sufficiency of the evidence review amounts to the determination
section 1172.6 requires, and neither set of findings supplies a basis to reject
an otherwise adequate prima facie showing and deny issuance of an order to
show cause.” (Ibid.) Thus, because Maraglino’s case was tried before the
decision in Clark, the findings do not preclude her from making a prima facie
case for resentencing under section 1172.6.




                                        4
                               DISPOSITION
     The matter is remanded to the superior court with directions to issue
an order to show cause, and to conduct an evidentiary hearing as required by
statute. We express no opinion regarding the appropriate outcome.




                                                    HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




BUCHANAN, J.




                                     5